UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013. or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-23017 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8 Penn Center 1lvd., Suite 300 Philadelphia, PA (Address of principal executive offices) (Zip code) (215) 717-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November 6, 2013,10,556,281 shares of the registrant’s Common Stock, $0.01 par value, were issued and outstanding. ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS Item Page PART I - FINANCIAL INFORMATION 1. Consolidated Financial Statements (Unaudited): Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2013 and 2012 2 Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2013 and 2012 3 Notes to Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 4. Controls and Procedures 21 PART II - OTHER INFORMATION 1. Legal Proceedings 21 6. Exhibits 21 SIGNATURES 22 EXHIBIT INDEX -i- Table of Contents PART I—FINANCIAL INFORMATION SPECIAL NOTE All share numbers and share prices presented in this Quarterly Report on Form 10-Q have been adjusted to reflect the 1-for-10 reverse stock split of Echo Therapeutics, Inc.’s common stock effected on June 7, 2013. ITEM 1. FINANCIAL STATEMENTS. ECHO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Cash restricted pursuant to letters of credit Deferred financing costs, current portion Prepaid expenses and other current assets Total current assets Property and Equipment, at cost: Computer equipment Office and laboratory equipment (including assets under capitalized leases) Furniture and fixtures Manufacturing equipment Leasehold improvements Less-Accumulated depreciation and amortization ) ) Net property and equipment (including assets under capitalized leases) Other Assets: Intangible assets, net of accumulated amortization Deferred financing costs, net of current portion Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Deferred revenue from licensing arrangements, current portion Capital lease obligation, current portion Derivative warrant liability Accrued expenses and other current liabilities Total current liabilities Capital lease obligation, net of current portion — Note payable, net of discount — Deferred revenue from licensing arrangements, net of current portion Total liabilities Commitments and contingencies Stockholders’ Equity: Convertible Preferred Stock: Series C, $0.01 par value, authorized 10,000 shares, issued and outstanding 9,974.185 shares at September 30, 2013 and December 31, 2012 Series D, $0.01 par value, authorized 3,600,000 shares, issued and outstanding 3,006,000 shares at September 30, 2013 and December 31, 2012 (preference in liquidation of $3,006,000) Common Stock, $0.01 par value, authorized 150,000,000 shares, issued and outstanding 10,699,990and 4,437,346 shares at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. (Reflects 1-for-10 reverse stock split effective June 7, 2013) -1- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Licensing revenue $ Total revenues Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other Income (Expense): Interest income Interest expense ) Debt financing costs − ) − ) Loss on disposals of assets − − − ) Gain (loss) on revaluation of derivative warrant liability ) ) Other income (expense), net ) ) ) Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. (Reflects 1-for-10 reverse stock split effective June 7, 2013) -2- Table of Contents ECHO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment Share-based compensation, net Fair value of common stock issued for services Gain on revaluation of derivative warrant liability ) ) Amortization of discount on note payable Amortization of non-cash deferred financing costs Non-cash loss on disposals of assets — Non-cash debt financing costs — Changes in assets and liabilities: Accounts receivable — Prepaid expenses and other current assets ) Other assets ) Accounts payable ) Deferred revenue from licensing arrangements ) ) Accrued expenses and other liabilities Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchase of furniture, equipment and leasehold improvements ) ) Increase in restricted cash ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from issuances of common stock, net of expenses Proceeds from Platinum note payable — Repayment of Platinum note payable ) — Principal payments on capital lease obligations ) ) Proceeds from exercise of warrants — Proceeds from exercise of stock options — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents Echo Therapeutics, Inc. Consolidated Statements of Cash Flows (Unaudited) Supplemental Disclosure of Cash Flow Information and Non-Cash Financing Transactions: For the Nine Months Ended September 30, Cash paid for interest $ $ Reclassification of derivative warrant liability to additional paid-in capital $
